DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-2 drawn to iron powder in the reply filed on September 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse in the reply filed on September 27, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“an Si content” on the fourth line of claim 1 should be “a Si content”.
Appropriate correction is required.


Claim Interpretation
The limitations “the iron powder providing a molded body obtained through mixing of the iron powder and a bisphenol F type epoxy resin at a mass ratio of 9/1 and compression molding 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Addition of the word “type” in the limitation “a bisphenol F type epoxy resin” renders claim 1 indefinite because it is not clear what is and is not encompassed by “bisphenol F type”. For example, bisphenol A resins can be used as epoxy resins, and there are chemical similarities between bisphenol F and bisphenol A, but it is not clear from the specification whether or not a bisphenol A epoxy resin is a bisphenol F “type” epoxy resin. See the discussion on adding “type” to an otherwise definite limitation in MPEP 2731.05(b)(III)(E).
Claim 2 is rejected under 35 USC 112(b) because it depends on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatani (JP-2001339916-A), cited in the IDS dated February 18, 2020.  
Takatani discloses Iron powder comprising iron particles (pure iron powder [0021], [0033]) having an average particle diameter 1 μ m or less (claim 3, claim 8, [0021], 0.70 μm [0033]), which encompasses the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Takatani discloses the powder is spherical [0021] which directly meets the claimed range. Takatani discloses the iron powder comprises a glass with a layer thickness 0.1 µm or less [0021] and  discloses glass layers comprise SiO2, SiC, magnesia, SiN,Al2O3,AlN, and a mixture thereof [0020]; therefore, as the iron powder is pure iron [0021], [0033], if Si is present in the iron powder disclosed by Takatani, it would be present only in the glass layer, not the iron of the iron powder itself, which would meet the claimed Si content. Further, the range of Si content in the glass layer thickness disclosed by Takatani [0021] would overlap the claimed amount of Si, as both the thickness disclosed by Takatani [0021] and the presently claimed Si amount have a lower limit of 0. Further, Si in some embodiments of the present disclosure remains after reduction to remove a portion of a silicon oxide coating (paragraph [0012] of the present disclosure); therefore, the claimed iron powder encompasses iron powder with some silicon oxide coating. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Takatani discloses forming a molded body by mixing the iron powder with a binder [0033], and the result has an increased magnetic permeability [0027]. Given the composition and the size of the particles disclosed by Takatani and the results disclosed by Takatani for forming a molded body, the powder disclosed by Takatani would be expected to be structurally capable of performing the claimed intended use of providing a molded body with the parameters recited in claim 1. 

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US5993569).
Simon discloses Iron powder (column 1 lines 3-6, title) comprising iron particles having an average particle diameter of 0.005 µm to 10 µm (column lines 4-8) which encompasses the claimed range. Simon discloses that the particles are essentially spherical (column lines 4-8) which meets claimed axial ratio limitation. Simon discloses that the iron powder has a Si content of up to 25 wt %, preferably the silicon content from 0.5 to 25%, particularly preferably from 0.5 to 10%, and especially from 1 to 4 wt % based on the mass of the iron powder (column 3 lines 40-46). The broadest range disclosed by Simon encompasses the claimed range, and the narrower ranges overlap the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	 
Simon discloses forming a molded body by mixing the iron powder with a binder, specifically naming an epoxy resin as an example binder for the powder (column 5 lines 6-12). Simon teaches that high magnetic permeability is a known result of adding silicon to iron (column 1 lines 39-44). Simon discloses compression-molding the powder into a magnetic core (column 5 lines 6-14). Considering Simon’s disclosure of overlapping particle size (column lines 4-8), Simon’s disclosure of overlapping Si content (column 3 lines 40-46), Simon’s disclosure of an epoxy resin (column 5 lines 6-14), and Simon’s teaching that high magnetic permeability results from adding Si to iron (column 1 lines 39-44), the iron particles disclosed by Simon would be expected to be structurally capable of performing the claimed intended use of providing a molded body with the parameters recited in claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatani (JP-2001339916-A), as applied to claim 1 above, and further in view of Moyer (Moyer, K. H. "Magnetic materials and properties for part applications." ASM International, ASM Handbook 7 (1998): 1006-1020).

Moyer discusses powder metallurgical (P/M) iron alloys including alloys with 0.45 wt% P, and 0.6 wt% P (page 1008 right column paragraph beginning “This section briefly…”, Table 3). Moyer teaches that the magnetic induction realized from the phosphorus iron alloys is higher than that realized from pure iron parts (1009 right column Phosphorus irons section). Moyer teaches that 0.45 wt% phosphorus is known for dimensional control in shaping iron phosphorus and that dimensions become difficult to control at amounts of 0.8 wt% or higher (1009 right column Phosphorus irons section). Moyer particularly teaches that amounts of phosphorus from 0.45 wt% to 0.8 wt% improves resistivity which minimizes eddy current losses (1009 right column final paragraph to 1010 left column first paragraph).
Both Takatani and Moyer teach forming iron powder into a magnetic body. Takatani teaches taking steps to reduce eddy current losses [0006], [0023].
It would have been obvious for one of ordinary skill in the art to add phosphorus to the iron powder disclosed by Takatani in an amount from 0.45% to 0.8% based on the mass of the iron powder because Moyer teaches adding that amount of phosphorus to magnetic iron powder to minimize eddy current without introducing shaping difficulties, and Takatani takes steps to reduce eddy currents.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US5993569).as applied to claim 1 above, and further in view of Moyer (Moyer, K. H. "Magnetic materials and properties for part applications." ASM International, ASM Handbook 7 (1998): 1006-1020).
Simon does not disclose the iron powder has phosphorus.
Moyer discusses powder metallurgical (P/M) iron alloys including alloys with 0.45 wt% P, and 0.6 wt% P (page 1008 right column paragraph beginning “This section briefly…”, Table 3). Moyer teaches that the magnetic induction realized from the phosphorus iron alloys is higher 
Both Simon and Moyer teach forming iron powder into a magnetic body. Simon teaches taking steps to reduce eddy current losses (column 5 lines 15-18).
It would have been obvious for one of ordinary skill in the art to add phosphorus to the iron powder disclosed by Simon in an amount from 0.45% to 0.8% based on the mass of the iron powder because Moyer teaches adding that amount of phosphorus to magnetic iron powder to minimize eddy current without introducing shaping difficulties, and Simon takes steps to reduce eddy currents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110159181 discloses iron powder with a particle size of 1 µm or less with a broad composition overlapping that of present claim 1 and touching the P range of present claim 2 [0064]. 
US20180169759 discloses iron powder containing Si and Fe, whose particles are preferably as spherical as possible. The particle size is significantly larger than the claimed particle size.
US20160222496 discloses an iron powder whose chemical composition and particle size overlaps the claimed composition range, and which is as spherical as possible, but the high amount of Cr will render the disclosed alloy incapable of meeting the claimed use.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736